Exhibit 10.2

 

AMENDMENT TO

401(k) PLAN

 

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”), effective January 1, 2004, as follows:

 

1. Effective January 1, 2004, Supplement B of the 401(k) Plan shall be amended
in its entirety to read as follows:

 

“MORGAN STANLEY 401(k) PLAN

SUPPLEMENT B

 

“PARTICIPANTS RESIDING IN PUERTO RICO

 

“1. Establishment and Purpose. This Supplement B was initially established
effective July 1, 1990 as part of the START Plan, and most recently amended and
restated effective as of January 1, 2004, to provide for the inclusion of Puerto
Rico resident employees of Morgan Stanley DW Inc. (in Puerto Rico) and of Dean
Witter Puerto Rico, Inc. in the Plan and to provide for compliance with the
provisions of the Puerto Rico Code. Such employees will be subject to the
provisions of the Plan, in addition to the provisions of this Supplement B.
Except as otherwise provided herein, the terms of Supplement B as in effect
prior to January 1, 2004 shall apply to determinations made prior to January 1,
2004.

 

“2. New Definitions. For the purposes of the Plan, including this Supplement B
to the Plan, the following have the following meanings:

 

“Puerto Rico Code” or “PR Code” means the Puerto Rico Internal Revenue Code of
1994, as amended from time to time.

 

“Puerto Rico Eligible Employee” means any Eligible IIG Employee who is a
resident of Puerto Rico.

 

“Puerto Rico Highly Compensated Employee” means any Employee residing in Puerto
Rico who is “highly compensated” with the meaning of PR Code section
1165(e)(3)(E)(iii).

 

“Puerto Rico Participant” means an individual described in Section 3 of the Plan
and who is a resident of Puerto Rico.

 

1



--------------------------------------------------------------------------------

“3. Altered Definitions. For the purposes of this Supplement B only, certain
definitions contained in Section 2 of the Plan are altered as follows:

 

(a) “Earnings” means base salary, cash bonuses, commissions, overtime and other
cash compensation paid by a Participating Company to a Participant for services
rendered as a Puerto Rico Eligible Employee. Earnings also include any salary
reduction amounts elected by a Participant pursuant to an arrangement maintained
by any member of the Affiliated Group under Puerto Rico Code section 1165(e).
Earnings exclude, without limitation: (i) earnings paid for any period prior to
the date an Employee becomes a Puerto Rico Eligible Employee or during a period
the Employee is not a Puerto Rico Eligible Employee, (ii) non-cash compensation,
(iii) imputed income, (iv) cash payments made to or on behalf of a Participant
for an employment-related expense or in the nature of an allowance, such as
medical or expense reimbursements, cost of living, relocation or transition
allowances, tax equalization or gross-up payments and employee referrals, (v)
amounts payable under continued service bonus agreements (generally payable by
the fourth anniversary of hire), and (vi) amounts paid after the last day of the
month in which a Participant’s employment with the Affiliated Group terminates.
In addition, with respect to deferred (other than under Puerto Rico Code section
1165(e)) or executive compensation, Earnings (w) will not include any such
amount when awarded, contributed or deferred, (x) will not include periodic
distributions of earnings or dividend equivalents, such as dividend equivalent
payments under the Morgan Stanley Equity Incentive Compensation Plan, (y) will
not include amounts that are paid in settlement of an award or deferral, except
to the extent that they met the definition of Earnings applicable to the
Participant under this Plan for periods prior to January 1, 2004, and (z) will
not include any payment or deferral in respect of a carried interest plan or a
profits participation plan maintained by Morgan Stanley Real Estate Funds.

 

If any person should receive Earnings during the same payroll period from a
Participating Company and also from a Foreign Subsidiary, and if such person is
considered an Eligible MS Employee pursuant to the third sentence of the
definition of that term, the aggregate amount so received shall be treated as
his or her Earnings.

 

For Plan Years beginning on or after January 1, 2004, the annual Earnings of
each Participant taken into account under the Plan, including in determining the
Pre-Tax and After-Tax Contributions a Participant may elect to contribute, shall
not exceed compensation limit under Code section 401(a)(17), as adjusted for
cost-of-living increases in accordance with Code section 401(a)(17)(B).
Effective January 1, 2004, the annual Earnings taken into account in determining
allocations of Firm Contributions to an eligible Member under Section 6(b) of
the Plan for any given Plan Year shall not exceed $100,000.

 

(b) “Elective Deferrals” means elective deferrals within the meaning of Code
section 402(g)(3) and Article 1165-8(g)(2) of the Regulation issued under PR
Code section 1165(e).

 

(c) “Employee” means any individual employed by any member of the Affiliated
Group or any other employer required to be aggregated with any



--------------------------------------------------------------------------------

member of the Affiliated Group under Code section 414(b), (c), (m) or (o). The
term “Employee” shall also include any Leased Employee deemed to be an employee
of such employer as provided in Code section 414(n) or (o). The term “Employee”
shall also include any employee of Morgan Stanley DW Inc. or Dean Witter Puerto
Rico, Inc. who is resident in Puerto Rico.

 

(d) “Excess Contributions” for a Puerto Rico Participant shall be determined by
substituting the phrase “Puerto Rico Highly Compensated Employee” for the phrase
“Highly Compensated Employee” and by substituting the corresponding section of
the PR Code for each section of the Code.

 

(e) “Excess Elective Deferrals” means those Elective Deferrals that are
includible in the Puerto Rico Participant’s gross income under Code section
402(g) or under PR Code section 1165(e)(7) to the extent that such Puerto Rico
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such respective section.

 

(f) “Participant” means an individual so described in Section 3 of the Plan
including any such individual who resides in Puerto Rico.

 

“4. Payment of Company Contributions. For the purposes of this Supplement B
only, the portion of any Company Contribution made by each Participating Company
in Puerto Rico for each Plan Year shall be determined by the Company and shall
be paid to the Trustee at such time or times as the Participating Company in
Puerto Rico shall determine, but in any event before the date for filing such
Participating Company’s Puerto Rico income tax return for the Plan Year,
including any extension of such date.

 

“5. Revised Section 5 Employee Contributions. For the purposes of this
Supplement only, Sections 5(a), (b), (c), (d), (e), (f), (g), (j), (k) and (l)
of the Plan document will read as follows and Sections 5(h) and (i) will not be
applicable (for purposes of compliance with the PR Code):

 

“SECTION 5: Employee Contributions.

 

(a) Employee Contributions. Each Puerto Rico Participant who is an Eligible IIG
Employee may make Pre-Tax Contributions to the Plan for any year equal to any
whole percentage from 1% to 10% of the Puerto Rico Participant’s Earnings for
such year; a Puerto Rico Participant who is an Eligible IIG Employee and who is
not a Puerto Rico Highly Compensated Employee may make After-Tax Contributions
to the Plan for any year equal to any whole percentage from 1% to 7% of the
Puerto Rico Participant’s Earnings for such year regardless of whether the
Participant is making any Pre-Tax Contributions; the Committee may at any time
and from time to time limit the amount of Pre-Tax Contributions allowed to be
made by some or all Eligible IIG Employees to ensure compliance with applicable
nondiscrimination or other rules, provided, however, that in no event shall any
such limitation restrict employees that are not Puerto Rico Highly Compensated
Employees to any greater extent than similarly situated individuals that are
Puerto Rico Highly Compensated Employees.



--------------------------------------------------------------------------------

A Puerto Rico Participant who is an Eligible IIG Employee may not make Catch-up
contributions to the Plan pursuant to Section 5(a)(iii).

 

(b) After-Tax Adjustment Contributions. In order that the Plan may comply with
the requirements of Code sections 401(k) and 415 and the regulations thereunder
and with the requirements of PR Code section 1165(e) and the regulations
thereunder, at any time during the Plan Year the Plan Administrator (at its sole
discretion) may reduce the rate at which any Puerto Rico Participant who is a
Puerto Rico Highly Compensated Employee may contribute Pre-Tax Contributions, or
discontinue all such contributions, for the remainder of such Plan Year. Such a
reduction or discontinuance may be applied selectively to individual Puerto Rico
Participants who are Puerto Rico Highly Compensated Employees or to particular
classes of Puerto Rico Participants who are Puerto Rico Highly Compensated
Employees, as the Plan Administrator may determine. Any Puerto Rico Participant
whose Pre-Tax Contributions are reduced or discontinued under this Section 5(b)
may make After-Tax Adjustment Contributions to the Plan during the remainder of
the Plan Year equal to the percentage of the Puerto Rico Participant’s Earnings
that the Plan Administrator has determined cannot be made as Pre-Tax
Contributions provided, that in order that the Plan may comply with the
requirements of Code section 401(m) and the regulations thereunder, at any time
during the Plan Year the Plan Administrator (at its sole discretion) may reduce
the rate at which a Puerto Rico Participant may contribute After-Tax Adjustment
Contributions, or discontinue all such contributions, for the remainder of such
Plan Year. Any reduction or discontinuance of Pre-Tax or After-Tax Adjustment
Contributions made pursuant to this Section 5(b) shall automatically cease to
apply upon the close of the Plan Year in which it is made, or on such earlier
date in such Plan Year as the Plan Administrator may determine.

 

(c) Changing the Rate and Suspension of Contributions. A Puerto Rico Participant
may elect as of any Valuation Date to change the rate of his or her future
Pre-Tax Contributions to another rate that is within the limitations described
in Section 5(a) and 5(b) of this Supplement. If a Puerto Rico Participant is
making After-Tax Adjustment Contributions, and he or she elects to reduce the
rate of his or her future Pre-Tax Contributions, and, as a result of such
election, the Plan Administrator determines that it is no longer necessary for
the Puerto Rico Participant to make some or all of such future contributions as
After-Tax Adjustment Contributions, the appropriate amount of the Puerto Rico
Participant’s After-Tax Adjustment Contributions shall automatically cease. The
Puerto Rico Participant may also elect to discontinue all Pre-Tax Contributions.
Any elections or determinations made in accordance with this Section 5(c) shall
take effect as soon as reasonably practicable following their receipt.

 

(d) Maximum Amount of Elective Deferrals. Notwithstanding anything to the
contrary herein, the amount of Elective Deferrals made with respect



--------------------------------------------------------------------------------

to any individual during a calendar year under the Plan and all other plans,
contracts or arrangements of any member of the Affiliated Group may not exceed
the amount of the limitations in effect under Code section 402(g)(l) and PR Code
section 1165(e)(7) for taxable years beginning in such calendar year.

 

(e) Distribution of Excess Elective Deferrals. A Puerto Rico Participant may
assign to the Plan any Excess Elective Deferrals made during a taxable year of
the Puerto Rico Participant by notifying the Plan Administrator no later than
the date determined by the Plan Administrator that follows the close of such
taxable year of the amount of the Excess Elective Deferrals to be assigned to
the Plan. Notwithstanding any other provision of the Plan, to the extent
practicable, Excess Elective Deferrals, plus any income and minus any loss
allocable thereto, shall be distributed no later than April 15 following such
taxable year to any Puerto Rico Participant to whose account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year.

 

(f) Actual Deferral Percentage Test.

 

(1) Elective Deferrals for Puerto Rico Participants shall not exceed the limits
set forth in PR Code section 1165(e)(3). For purposes of applying such limits,
PR Code section 1165(e)(3) and the regulations thereunder are incorporated by
reference and are hereinafter referred to as the “PR ADP Test.”

 

(2) All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made with respect to any or all Puerto Rico Eligible
Employees may be treated as Elective Deferrals for purposes of the PR ADP Test
provided that each of the following requirements is met:

 

(i) the amount of nonelective contributions, including Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);

 

(ii) the amount of nonelective contributions, excluding Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);

 

(iii) the matching contributions, including Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);

 

(iv) the matching contributions, excluding Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);



--------------------------------------------------------------------------------

(v) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Deferrals, without regard to whether such
Qualified Non-Elective Contributions and Qualified Matching Contributions are
actually taken into account as Elective Deferrals;

 

(vi) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Puerto Rico Eligible Employees as
of a date with the Plan Year (pursuant to Treas. Reg. section
1.401(k)-1(B)(4)(I)(A)) as if such contributions were Elective Deferrals; and

 

(vii) if the Plan uses the provisions of this Section 5(f)(2) of this Supplement
B for purposes of the PR ADP Test, then, for purposes of PR Code section
1165(a)(3) (other than the average benefit percentage test), the Plan may be
aggregated with other plans of the Affiliated Group (determined with reference
to PR Code section 1028) to which the qualified nonelective contributions and
qualified matching contributions are made.

 

(g) Distribution of Excess Contributions.

 

(1) Notwithstanding any other provision of the Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of any Plan Year to Puerto Rico Participants to whose Accounts
Pre-Tax, Qualified Matching and Qualified Non-Elective Contributions were
allocated for the preceding Plan Year. The Excess Contributions shall be
adjusted for income or loss up to the date of distribution. The income or loss
allocable to Excess Contributions shall be determined by multiplying the income
or loss allocable to the Puerto Rico Participant’s Pre-Tax, Qualified Matching
and Qualified Non-Elective Contributions for the Plan Year allocated to the
Puerto Rico Participant by a fraction, the numerator of which is the Excess
Contribution for the preceding Plan Year and the denominator of which is the sum
of the Puerto Rico Participant’s Account balances attributable to Pre-Tax,
Qualified Matching and Qualified Non-Elective Contributions for the Plan Year.

 

(2) A Puerto Rico Participant may treat Excess Contributions as an amount
distributed to the Puerto Rico Participant and then contributed by the Puerto
Rico Participant to the Plan as After-Tax Adjustment Contributions. Such
re-characterized amounts will remain nonforfeitable and subject to the same
distribution requirements as Pre-Tax Contributions. Amounts may not be
re-characterized by a Puerto Rico Highly Compensated Employee to the extent that
such amount in combination with other After-Tax Adjustment Contributions would
exceed 7% of the Puerto Rico Highly Compensated Employee’s Earnings for the Plan
Year. Re-characterization must occur no later than two and one-half months after
the last day of the Plan Year in which the Excess Contributions arose and is
deemed to occur no earlier than the date the last Puerto Rico Highly Compensated
Employee is informed in writing of the amount which may be recharacterized and
the consequences thereof.



--------------------------------------------------------------------------------

(3) The amount of Excess Contributions to be distributed under Section 5(g)(1)
or recharacterized under Section 5(g)(2) shall be reduced by the amount of any
Excess Elective Deferrals previously distributed under Section 5(e) for the
Puerto Rico Participant’s taxable year ending with or within the Plan Year for
which such Excess Contributions were made.

 

(j) Payroll Deductions. All Pre-Tax, After-Tax and After-Tax Adjustment
Contributions shall be made solely through periodic payroll deductions, unless
the Plan Administrator consents to another method of payment. All such
contributions withheld during any calendar month shall be credited to the Trust
not later than the last day of the next following month and shall be credited to
the appropriate Accounts as soon as practicable thereafter.

 

(k) Salary Reduction and Tax Status of Pre-Tax Contributions. For Federal and
Puerto Rico tax purposes, Pre-Tax Contributions shall be deemed to be Company
Contributions to the Plan, and a Puerto Rico Participant’s election to make such
contributions shall constitute an election to have the amount of his or her
compensation that otherwise would have been reported as taxable compensation on
Form W-2/PR reduced by the amount of such contributions.

 

(l) Administrative Procedures. The Plan Administrator may require Puerto Rico
Participants to complete such process as may be established by the Plan
Administrator [and file such forms, within such time periods as it shall
determine,] before any election under this Section 5 may take effect.

 

“6. Additional Contributions and Transfers. For purposes of this Supplement B
only, Section 7(a) of the Plan will not be applicable to Puerto Rico
Participants. Puerto Rico Participants may not make Rollover Contributions to
the Plan.

 

“7. Optional Direct Rollover of Eligible Rollover Distributions.

 

For purposes of this Supplement B only, Section 11(g) shall read as follows:

 

(g) Optional Direct Rollover of Eligible Rollover Distributions. Effective for
distributions made after December 31, 1992, a Puerto Rico Participant who
receives a distribution described in Section 11(a) or a withdrawal described in
Section 12 may direct the Committee to directly roll over all of the
distribution or withdrawal to another employer’s qualified plan described in
Code section 401(a) and PR Code Section 1165(a) which agrees to separately
account for amounts transferred into such plan from this Plan. A portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions that are not
includible in gross income. The election under this Section 11(g) shall not be
applicable to any distribution which represents the minimum amount required to
be distributed under Code section 401(a)(9). In addition, this election shall
not apply to a hardship distribution under Section 12(f).



--------------------------------------------------------------------------------

The election under this Section shall be available with respect to any
distribution or withdrawal made to or by a spouse of a Participant following the
death of the Participant or pursuant to a qualified domestic relations order (as
defined in Code section 414(p)) if the election described herein would have been
available to the Participant had the Participant been the recipient of the
distribution or withdrawal. The Committee may, in its sole discretion, adopt
such administrative rules as may be permitted by Code section 401(a)(31) and PR
Code section 1165(c) or regulations promulgated thereunder which limit or
restrict the applicability of this Section 11(g) to all or a portion of certain
distributions or withdrawals.

 

“8. Hardship.

 

For purposes of this Supplement only, Section 12 shall apply fully to Puerto
Rico Participants except that Section 12(f)(v)(6) shall read as follows:

 

(6) such other instances of deemed immediate and heavy financial needs with such
additional methods for the hardship withdrawal to be deemed necessary to satisfy
such needs as the Puerto Rico Secretary of the Treasury shall provide through
documents of general applicability.

 

“9. Amendment and Termination of This Supplement.

 

(a) Amendment Required for Qualification. All provisions of this Supplement B,
and all benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time to qualify
the Plan and Supplement B under Code section 401(a) or 501(a) or under PR Code
section 1165(a), to continue the Plan as so qualified or to comply with any
other provision of law. Accordingly, notwithstanding Section 19(a) of the Plan
or any other provision of this Plan, the Company may amend, modify or alter the
Plan, with or without retroactive effect, in any respect or manner necessary to
qualify the Plan and Supplement B under Code section 401(a) or under PR Code
section 1165(a).

 

(b) Reversion of Funds. All employer contributions are expressly conditioned on
their deductibility under Code section 404 and PR Code section 1023(n). To the
extent permissible under ERISA, any employer contribution shall be returned to
the appropriate Participating Company, upon its written request, to the extent
that the contribution is disallowed as a deduction, within one year after such
disallowance.

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 3rd day of January, 2005.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/ KAREN JAMESLEY

--------------------------------------------------------------------------------